Citation Nr: 0005842	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-09 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an earlier effective date for the payment 
of additional compensation by reason of a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for post traumatic stress disorder 
(PTSD) and asbestosis.  A March 1998 letter informed the 
veteran that increased disability benefits because of a 
spouse had been awarded effective February 1998.

In October 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

In numerous pieces of correspondence the veteran has asserted 
various claims for service connection for hypertension, 
diabetes mellitus, hearing loss, tinnitus, and a right knee 
disorder.  Some of these appear to be original claims and 
some are claims to reopen.  These issues have not been 
adjudicated by the RO.  They have not been developed for 
appellate consideration and are not properly before the Board 
at this time.  These issues are referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran engaged in combat with the enemy.

3.  The veteran's own statements regarding the occurrence of 
stressors in service are credible and consistent with the 
circumstances or conditions of service.

4.  The medical evidence of record provides a diagnosis of 
PTSD.

5.  The earliest medical reports dealing with any asbestos 
related disorders are dated decades after service and do not 
relate the disorder to the veteran's military service.  

6.  There is no medical opinion, or other competent evidence 
linking any current asbestos related disorder to the 
veteran's active military service. 

7.  The veteran was awarded an increased rating for his 
service connected psychiatric disorder in an October 1996 
rating decision.  The effective date of this increase was 
October 21, 1994.  This resulted in a combined disability 
rating of 30 percent.

8.  The veteran was notified of the increased rating by 
letter dated October 22, 1996.  This letter indicates that VA 
Form 21-8764 was included as an enclosure and the narrative 
of the award letter informed the veteran to review the 
enclosed form.

9.  The veteran submitted VA form 21-686c, Declaration of 
Status of Dependents, to the RO with a copy of his marriage 
license; this information was received at the RO January 15, 
1998.  This evidence was not received within one year of the 
date of notice.

10. The earliest claim of record in which the veteran sought 
payment of benefits by reason of a dependent spouse, with the 
appropriate evidence as requested by VA, was the form 
submitted in January 1998.


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§  3.303, 3.304(f) (1999).

2.  The appellant has not presented a well grounded claim for 
service connection for asbestosis or any other asbestos 
related disorder, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).

3.  The criteria for entitlement to an earlier effective date 
for the payment of benefits by reason of dependent spouse are 
not met.  38 U.S.C.A. §§ 1115, 5107, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.205, 3.400, 3.401 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post Traumatic Stress Disorder

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor occurred; and 
(3) medical evidence of a causal nexus between current 
symptoms and an in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
95 (1996); 38 C.F.R. § 3.304(f) (1998) amended by 64 Fed. 
Reg. 32807-32808 (June 18, 1998).

In the present case the veteran has been service connected 
for a psychiatric disorder ever since his separation from 
service in September 1945.  The initial diagnosis was 
"anxiety reaction."  The veteran was separated from service 
by medical proceedings as a result of this anxiety and the 
diagnosis has persisted ever since.  More recent VA medical 
treatment records, dated in the 1990s, reveal diagnoses of 
post traumatic stress disorder and depression.  These records 
relate the PTSD to combat stressors of the veteran's service 
on troop transport ships during World War II.  

The veteran's separation papers reveal that he served in the 
Navy during World War II, and that he served on troop 
transport vessels.  The RO obtained copies of the veteran's 
service personnel records.  These records indicate that the 
veteran was authorized to wear "Amphibious Force Insignia."  
A June 1944 record specifically indicates that the veteran 
served "as a member of Control Party during the assault 
phase of an offensive amphibious operation against enemy 
territory."  There are numerous other entries which indicate 
that the veteran participated in numerous amphibious assaults 
during his Navy service.  The Board finds this evidence 
compelling and finds as fact that the veteran engaged in 
combat with the enemy.  The stressors alleged by the veteran 
relate to his combat experiences engaging in amphibious 
assault operations.  As such, the claimed stressors are 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, and the veteran's lay testimony 
alone establishes the occurrence of the claimed in-service 
stressors.

In February 1995 a VA psychiatric examination of the veteran 
was conducted.  The diagnosis was post traumatic stress 
disorder and anxiety traits.  Treatment records from a VA 
mental hygiene clinic reveal that the veteran was treated in 
October 1999.  Again the diagnosis was PTSD.  The symptoms 
manifested by the veteran were anxiety and somatic 
complaints.  

The competent medical evidence of record reveals that the 
veteran has current diagnoses of PTSD.  This medical evidence 
relates the disorder to stressors suffered by the veteran 
during combat.  The evidence of record reveals that the 
veteran engaged in combat with the enemy and his claimed 
stressors are consistent with such service.  Therefore, the 
evidence of record supports a grant of service connection for 
post traumatic stress disorder.  

The Board is somewhat puzzled by the veteran's pursuit of 
this claim.  It appears that the veteran's true motivation is 
to obtain an increased rating for his service connected 
psychiatric disorder.  As noted above, the veteran has been 
service connected for a psychiatric disorder since his 
separation from service in 1945.  The diagnosis was anxiety 
reaction with migraine.  At present the diagnosis of the 
veteran's psychiatric disorder is PTSD with symptoms of 
anxiety and somatic complainants.  It is clear to the Board 
that the diagnosis of PTSD is a refinement or re-evaluation 
of the veteran's service connected psychiatric disorder which 
has existed, and been service connected, since 1945.  The 
diagnosis of PTSD was not recognized by the medical community 
in 1945 and the diagnosis of anxiety reaction was the most 
appropriate at the time.  However, since the issue is phrased 
as one of service connection, the Board has dealt with it as 
such.  

II.  Asbestosis

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that in cases involving service 
connection for asbestos related disorders veterans must 
"satisfy all three of the elements required for a well-
grounded claim."  Nolen v. West, 12 Vet. App. 347, 350 
(1999) (emphasis in original).  

The veteran claims that he developed asbestosis as a result 
of asbestos exposure during his Naval service from February 
1943 to September 1945.   In January 1997 the veteran 
submitted a statement detailing his history of asbestos 
exposure.  The veteran asserts that during his Navy service 
he was exposed to asbestos during his duty aboard ship.  He 
alleges exposure as a gunner, and during a period of ship 
repair.  However, the veteran also reported significant post-
service exposure to asbestos during his employment in machine 
shops for over three decades.

The veteran has submitted private medical records to support 
his claim.  An April 1993 report from Dr. Mitchell, a private 
physician, reveals that the veteran had complaints of 
progressive onset of dyspnea over the past 2 years.  The 
examination report indicates that the veteran's asbestos 
"exposure history is significant.  The patient worked as a 
mechanic for 16 years, 1972 to 1988, at Union Carbide where 
he had occasion to be intermittently exposed to asbestos 
materials without the benefit of face mask protection."  
Pulmonary function tests were indicative of restrictive lung 
disease.  X-ray examination of the chest revealed pleural 
thickening and fibrotic changes.  The diagnosis was 
"pulmonary asbestosis."  On an accompanying exposure 
questionnaire the veteran listed his dates of asbestos 
exposure from 1950 to 1987.  An October 1996 note from Dr. 
Coleman, another private physician, indicates a diagnosis of 
chronic obstructive pulmonary disease (COPD) and asbestosis.  
An August 1997 letter from Dr. Lester, states that "enclosed 
is a copy of a study indicating that [the veteran] does have 
chest x-ray findings that are probably due to asbestosis."

In February 1998 a VA pulmonary examination of the veteran 
was conducted.  The veteran reported onset of shortness of 
breath, dyspnea, since 1992.  The veteran reported a history 
of asbestos exposure dating from service in 1944 and spanning 
his private employment which ended in 1989.  Examination 
revealed slightly diminished breath sounds in both lung 
fields.  However, there was no clubbing and the lungs were 
clear to auscultation.  Pulmonary function tests were within 
normal limits.  X-ray examination revealed calcified 
granulomas.  The diagnosis was "history of asbestos 
exposure, clinically stable at this time."  

As noted above, in order for the veteran's claim for service 
connection for asbestosis to be well grounded he must meet 
all three elements required of a well grounded claim:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Nolen v. West, 12 Vet. App. 347, 350 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps v Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

With respect to the first element, evidence of a current 
disability as provided by a medical diagnosis, there is 
equivocal evidence of a current asbestos related disability.  
The April 1993 private examination report diagnoses the 
veteran with asbestosis and contains an x-ray report and 
pulmonary function test results which support such a 
diagnosis.  However, the February 1998 VA examination did not 
reveal findings of asbestosis and only a history of exposure 
was noted.  

The existence of a current asbestos related lung disability 
is questionable at best.  If the Board were adjudicating the 
veteran's claim on the merits there would be a serious 
question as to whether the veteran does have a current 
asbestos related lung disability.  However, for the purposes 
of the Board's current analysis we will assume that there is 
evidence of a current asbestos related lung disability.  

With respect to the second element of a well grounded claim, 
incurrence during service, there is again equivocal evidence 
of asbestos exposure during service.  The veteran indicates 
that he was exposed to asbestos during Navy service aboard a 
ship during World War II.  However, the veteran's employment 
history shows extensive asbestos exposure subsequent to 
service for over three decades.  

The existence of asbestos exposure during service is also 
questionable.  However, for the purposes of the Board's 
current analysis we will assume that there is evidence of 
asbestos exposure during service based on the veteran's 
assertions of such exposure.  "The appellant's evidentiary 
assertions must be accepted as true for the purpose of 
determining whether the claim is well grounded."  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  

For the purposes of its analysis in the present case the 
Board assumes that the veteran has a current asbestos related 
lung disability and that there is evidence of asbestos 
exposure during service.  Nevertheless, the veteran's claim 
still fails because he has not met the third element required 
for the claim to well grounded.  The veteran has not 
submitted competent medical evidence of a nexus, or link, 
between the current asbestos related lung disorder and the 
alleged asbestos exposure during service.  

The strongest evidence in this case is the April 1993 private 
medical examination report.  This report unequivocally 
diagnoses the veteran with asbestosis.  However, this 
examination report specifically relates the veteran's 
asbestos to his extensive post-service, employment related, 
asbestos exposure.  This examination states "exposure 
history is significant.  The patient worked as a mechanic for 
16 years, 1972 to 1988, at Union Carbide where he had 
occasion to be intermittently exposed to asbestos materials 
without the benefit of face mask protection."  None of the 
other medical evidence of record in any way relates the 
veteran's current asbestosis to his military service.  

In October 1999 the veteran presented sworn testimony before 
the undersigned member of the Board.  The veteran testified 
that he was exposed to asbestos aboard ships during his Navy 
service.  He also testified that with respect to his post 
service employment that that "I worked outside and I wasn't 
exposed to that inside work."

The veteran's sworn testimony and other statements are not 
competent evidence to establish the etiology of his disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current asbestosis 
is the result of alleged asbestos exposure during service 
rather than the result of post-service asbestos exposure.  
See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  We also note that the veteran has been 
given the opportunity to produce medical evidence from his 
private physician and this evidence relates the veteran's 
asbestosis to his post-service exposure.  

The veteran fails to show the required nexus between his 
current asbestosis and any asbestos exposure he may have 
incurred during service.  See Caluza, 7 Vet. App. at 506. 
There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Therefore, the veteran does not 
meet the third element required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board notes that the fact pattern in the present case is 
very similar, if not almost identical, to the fact pattern in 
Nolen v. West, 12 Vet. App. 347 (1999).  In that case the 
Court held that the veteran's claim was not well grounded 
because he had failed to submit competent medical evidence of 
a nexus between his current disability and alleged asbestos 
exposure during service.  Nolen v. West, 12 Vet. App. 347, 
350 (1999).  The Board must rely on the Court's guidance in 
this matter and find in the present cast that the veteran's 
claim is also not well grounded.  

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has failed to respond to VA 
requests for information which would have assisted him in 
developing information related to his allegations of asbestos 
exposure.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

III.  Earlier Effective Date

The veteran contends that he is entitled to an earlier 
effective date for the payment of benefits by reason of 
dependent spouse.  He contends that additional compensation 
based on his spouse should have been effective November 1994, 
which is the date he began receiving service connected 
disability compensation benefits at a 30 percent disability 
rating.  He asserts that VA Form 21-8764 was not enclosed 
with the notification letter dated October 1996.  He further 
asserts that VA was on notice that he was married because his 
wife appeared with him at an August 1996 hearing before a RO 
hearing officer.

Veteran's who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse, provided 
that the disability is rated not less than 30 percent 
disabling.  38 U.S.C.A. § 1115 (West 1991).

"Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (1999).  

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the following 
listed in order of applicability: 

(i) Date of veteran's marriage of birth of his 
or her child, or adoption child, if the 
evidence of the event is received within one 
year of the event otherwise.

(ii) Date notice is received of the 
dependent's existence, if evidence is received 
within one year of VA request.


(2) Date dependency arises;


(3) Effective date of the qualifying disability 
rating provided evidence of dependency is received 
within one year of notification of such rating; or

(4) Date of commencement of veteran's award .

38 C.F.R. § 3.401(b) (1999).


"Regardless of VA regulations concerning effective dates of 
awards, and except as provided in [38 C.F.R. § 3.31](c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective. However, beneficiaries will 
be deemed to be in receipt of monetary benefits during the 
period between the effective date of the award and the date 
payment commences for the purpose of all laws administered by 
VA except that nothing in this section will be construed as 
preventing the receipt of retired or retirement pay prior to 
the effective date of waiver of such pay in accordance with 
38 U.S.C. § 5305."  38 C.F.R. § 3.31(1999).  For the 
purposes of this section the term "increased award" means 
an award which is increased because of an added dependent, 
increase in disability or disability rating, or reduction in 
income.  The provisions of this section apply to all 
original, reopened, or increased awards unless such awards 
provide only for continuity of entitlement with no increase 
in rate of payment. 38 C.F.R. § 3.31 (1999).

The Board notes that in this case the veteran has been 
service connected for a psychiatric disorder since his 
separation from service in 1945.  His psychiatric disability 
was rated as 10 percent disabling from February 1948.  In 
October 1994 the veteran filed a claim for an increased 
rating.  In an October 1996 rating decision the veteran was 
granted an increased rating of 30 percent.  The effective 
date of this increase was October 21, 1994, the date of his 
claim for an increased rating.  The veteran was notified of 
the rating action and the increased rating by letter dated 
October 22, 1996.  This letter indicates that VA Form 21-8764 
was included as an enclosure and the narrative of the award 
letter informed the veteran to review the enclosed form.

The veteran submitted VA form 21-686c, Declaration of Status 
of Dependents, to the RO with a copy of his marriage license.  
This information was received at the RO January 15, 1998.  
This was more than one year after the RO requested dependent 
information in the October 1996 notice letter with the 
enclosed VA Form 21-8764.

The veteran alleges that he was not provided with VA Form 21-
8764.  In his June 1998 substantive appeal he stated that "I 
contend that the VA did not send me a Form 21-8764 with VA 
letter dated 10-22-96.  Mail does get lost.  I obviously 
would have filled it out if I had received it."  Clear 
evidence to the contrary is required to rebut the presumption 
of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a statement 
such as the one of this appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  The appellant's contention that the VA Form 21-
8764 was not provided, standing alone, is insufficient 
evidence to rebut the presumption of regularity.  The October 
1996 letter to the veteran specifically mentions the VA form 
in the narrative and also indicates that it was included as 
an enclosure.  

In October 1999 the veteran presented sworn testimony before 
the undersigned member of the Board.  The veteran argued that 
VA "should a knowed, or they did know," that the veteran 
was married because his wife appeared with him at a hearing 
before a RO hearing officer in August 1996.  However, the 
veteran also testified that he did not submit a copy of a 
marriage certificate until 1998.  The Board notes that 
appearance at a hearing with one's spouse does not meet the 
evidentiary requirements to establish proof of a marriage.  
VA regulations provide for the type of evidence which is 
acceptable as proof of marriage.  

Marriage is established by one of the following 
types of evidence:

(1)  Copy or abstract of the public record of 
marriage, or a copy of the church record of 
marriage, containing sufficient data to identify 
the parties, the date and place of marriage, and 
the number of prior marriages if shown on the 
official record.

(2)  Official report from service department as 
to marriage which occurred while the veteran was 
in service.

(3)  The affidavit of the clergyman or 
magistrate who officiated.

(4) The original certificate of marriage, if the 
Department of Veterans Affairs is satisfied that 
it is genuine and free from alteration.

(5)  The affidavits or certified statements of 
two or more eyewitnesses to the ceremony.

(6)  In jurisdictions where marriages other than 
by ceremony are recognized the affidavits or 
certified statements of one or both of the 
parties to the marriage, if living, setting 
forth all of the facts and circumstances 
concerning the alleged marriage, such as the 
agreement between the parties at the beginning 
of their cohabitation, the period of 
cohabitation, places and dates of residences, 
and whether children were born as the result of 
the relationship. This evidence should be 
supplemented by affidavits or certified 
statements from two or more persons who know as 
the result of personal observation the reputed 
relationship which existed between the parties 
to the alleged marriage including the periods of 
cohabitation, places of residences, whether the 
parties held themselves out as married, and 
whether they were generally accepted as such in 
the communities in which they lived.

(7)  Any other secondary evidence which 
reasonably supports a belief by the Adjudicating 
activity that a valid marriage actually 
occurred.

38 C.F.R. § 3.205 (1999).

Review of the evidence reveals that the veteran submitted VA 
Form 21-686c, Declaration of Status of Dependents, to the RO 
with a copy of his marriage license and that this information 
was received at the RO January 15, 1998.  There is no 
evidence that the veteran submitted the evidence required to 
establish proof of his marriage before this.  The veteran has 
been service connected for a psychiatric disability since 
1945.  The veteran's marriage certificate indicates that he 
has been married since 1952.  The evidence of record reveals 
that in the over four decades of time from 1952 to his 
submission of the marriage certificate in 1998 the veteran 
had never submitted any evidence to show that he was married.  
Thus, the proper date of commencement for payments of 
benefits by reason of a dependent spouse, is determined 
according to the provisions of 38 C.F.R. § 3.401(b) (1999).  
The effective date would thus be the date of dependency, or 
January 15, 1998, which is the latest of the dates found in § 
3.401(b).  Specifically it is the date upon which the 
dependency was established by the veteran submitting the 
required information.

Accordingly, the Board finds that the criteria for 
entitlement to an earlier effective date for the payment of 
benefits by reason of dependent spouse are not met and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1115, 
5107, 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.205, 
3.400, 3.401 (1999).




ORDER

Service connection for post traumatic stress disorder is 
granted.  

Because it is not well-grounded, the veteran's claim for 
service connection for asbestosis is denied.  

Entitlement to an earlier effective date for the payment of 
additional compensation by reason of a dependent spouse is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

